Title: To George Washington from Clarke County, Ky., Citizens, 8 September 1795
From: Citizens of Clarke County, Kentucky
To: Washington, George


          
            [8 Sept. 1795]
          
          The Petition and Remonstrance of the free Citizens of Clarke county (State of Kentucky) with deference, but with freedom and firmness,
          MANIFESTETH:
          That the late treaty concluded on at London with his Britannic majesty, by John Jay envoy extraordinary from the United States of America; is inimical to the rights, liberties, and dearest privileges of the citizens of the latter—in as much, as it cedes to Great Britain certain immunities and advantages, which no one nation upon earth has a right to demand of another, emancipated from its yoke. The specification of these, would be arrogance in us; we refer it to yourself—But we ask: Has haughty Albion a right to withhold from us some of our most invaluable possessions and property, without making an indemnification? And then to add insult to injury, by her perfidious promises of future reparation? The indignancy of resentment for the loss of her American Colonies, has not yet cooled in her bosom. A series of conduct conspicuously pernicious to the interest of united America, has uniformly marked her councils, since the termination of the late war. And should you, sir, concur with the Senate in the signature of that treaty, our prognostication is, that western America is gone forever—lost to the union, and grasped by the voracious clutches of the insatiable and iniquitous George the third of Britain.—We, sir, would struggle, even in our expiring moments, to ward of[f] so horrid an evil: yet we are terribly apprehensive, that the finesse, duplicity and intrigue of that satanically industrious government, will finally prevail.— The treaty likewise contravenes our compact with France: Is not gratitude due to her? Shall we discard our obligations to that

nation? The mind of every man not rendered callous to the ties of human engagements, must recoil at the very idea. The bosom congealed by schemes of private pecuniary speculations, may prefer an union with Great Britain: But the virtuous and patriotic citizens of America (who, we trust in Heaven still compose a majority among us) cannot so easily forget their old friends and magnanimous allies, as not most fervently to deprecate the final ratification of our late treaty with his Britannic majesty.—You have saved us once at the head of the military; pray save us now at the head of the civil authority. The annals of history present us with few examples of an opportunity being offered to an illustrious patriot, of twice rescuing his country from impending ruin, and the jaws of tyranny and despotism—should you do it, sir, you will be doubly glorious! twice immortal! The existence of brass and marble shall be a fading flower, a mere gaudy tulip, a mist that shall evaporate by the force of every gentle gale that may intervene; when compared to the durability of your name.
          Adieu, august sir, and may God inspire you with the disposition to comply with the request of your petitioners.
        